Vacated by Supreme Court, January 24, 2005

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4926



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVID LYNCH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (CR-01-12)


Submitted:   May 19, 2004                  Decided:   June 22, 2004


Before WIDENER, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James R. Fox, FARMER, CLINE & ARNOLD, PLLC, Charleston, West
Virginia, for Appellant. Thomas E. Johnston, United States
Attorney, Stephen D. Warner, Assistant United States Attorney,
Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            David Lynch pled guilty to aiding and abetting in the

manufacturing       of   five    grams      or    more    of    methamphetamine,     in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B) (2000).                         He

was sentenced to 365 months in prison.                   We affirm.

            Lynch does not challenge his conviction, but argues that

the district court erred in certain findings that formed the basis

of his sentence under the U.S. Sentencing Guidelines Manual (2002).

These facts involve the circumstances under which Lynch was helping

to   manufacture     methamphetamine,            the   amount    of   methamphetamine

involved, and his prior criminal history.                        Lynch asserts the

district    court    erred      in   finding:      (1)    that    the   manufacturing

conditions posed a risk of harm to human life or the environment

under USSG § 2D1.1(b)(5)(B); (2) that Lynch was responsible for

316.5 grams of methamphetamine; and (3) that Lynch qualified as a

“career    offender”     under       USSG   §    4B1.1    due    to   his   prior   drug

convictions.

            This court reviews a district court’s factual findings

for clear error and its application of the Guidelines de novo.

United States v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989).                        We

have thoroughly reviewed the submissions of the parties in this

matter and the district court’s sentencing decision and conclude

that the court did not commit reversible error in determining

Lynch’s sentence under the Guidelines. We therefore affirm Lynch’s


                                         - 2 -
sentence.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -